DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first holding strap joined to the rear panel having a greater extension between its respective first and second connecting areas than the second holding strap joined to the rear panel (claim 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, second clause from the bottom, “traps” should be spell --straps--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it depends from cancelled claim 13.  For the purpose of examination, claim 15 will be considered as dependent from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 15, 24, 26, 28-33, 35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 894 940 to Martineau (hereafter Martineau ‘940) and French Document No. 3 050 182 to Martineau (hereafter Martineau ‘182).
Regarding claim 1, Martineau ‘940 to a carrier bag, comprising a closed or substantially closed bottom end (4) and an opposite opening end (5) ; a front panel (2a) and a rear panel (2a), each with a first side edge (3) and an opposite second side (3) edge and an opening edge and a bottom edge, wherein the front panel and the rear panel are directly joined together in the region of their first and second side edges and their bottom edges; one holding strap (9) welded (which meets the structure implied by the product-by-process recitation “heat sealed”) to the front panel and one holding strap (9) welded (which meets the structure implied by the product-by-process recitation “heat sealed”) to the rear panel, each with a first connecting area and a second connecting area (Fig. 2), wherein the front and rear panels are multi-layered (machine translation page 2, last paragraph), which inherently meets the recitation “comprising at least one internal layer and an outer layer”.  Martineau ‘940 discloses edges/flanges (6, 7) are each made from an end (8) of sheet (2) of insulated material folded back on itself towards the inside of the bag and then welded to a corresponding wall (2a) to bring greater solidity to the edges/flanges (6, 7; page 3, first paragraph), which meets the recitation “wherein each of the front and rear panels in the area of the opening end have a reinforcing area”.  The reinforcing areas in Martineau ‘940, as discussed above, contain a single or multi-layered film strip (edge/flange 6) secured to the inside of the internal layer of the front panel (2a) by way of welding (which encompasses the recitation “heat sealing”) forming a first connection (Fig. 3), and a single or multi-layered film strip (edge/flange 7) secured to the inside of the internal layer of the rear panel (2a) by way of welding (which encompasses the recitation “heat sealing”) forming a second connection (Fig. 3); the film strips (6, 7) extending from the first side edge to 
Martineau ‘940 discloses the bag as being insulated, does not disclose the outer layer of the front and rear panels being made from plastic and the internal layer of the front and rear panels being made of polyolefins.  Martineau ‘182 teaches that it is known in the art to use polyethylene for outer and internal layers of front and rear panels in an analogous bag (machine translation page 3), which meets the limitation of an outer layer of front and panels being made from plastic and an internal layer of the front and rear panels being made of polyolefins.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene for the outer and internal layers of the front and rear panels in the Martineau ‘940 bag, as in Martineau ‘182, since it has been held to be 
Moreover, using polyethylene for the outer and internal layers of the front and rear panels in the Martineau ‘940 bag, as in Martineau ‘182 and discussed above, meets the recitation “single or multi-layered plastic film strip”.
	Regarding claim 8, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, except for the outer layer, at least in sections, being based on a transparent plastic material that is printable or printed at least partly on the inside.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base at least sections of the outer on transparent plastic material that is printable or printed at least partly on the inside in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Martineau ‘940 discloses the opening edge is formed by a fold at an upper end of the internal layer or in a transitional area from the internal layer to the extension section (Fig. 3).
Regarding claim 24, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, especially the polyolefins being polyethylene.  However, it is unclear if the polyethylene is LD-polyethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LD-polyethylene for the polyolefins in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 26, Martineau ‘182 discloses an internal layer of front and rear panels is a foamed polyethylene film, and an outer layer of the front and rear panels is a non-foamed polyethylene film (page 3).  Therefore, using polyethylene for the outer and internal layers of the 
Regarding claim 28, using polyethylene for the outer and internal layers of the front and rear panels in the Martineau ‘940 bag, as in Martineau ‘182 and discussed above, meets the recitation “the outer layer, the single or multi-layered- plastic film strip of the reinforcing area, and/or the at least one internal layer, of the front and/or rear panel are in the form of a film.”
Regarding claim 29, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, especially the outer layer, the single or multi-layered plastic film strip of the reinforcing area contain or are made of polyethylene, and/or the internal layer of the front and/or rear panel contain polyolefins or are made of polyolefins.  However, it is unclear if the polyethylene and/or polyolefins contain or are made of recycled plastic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use recycled plastic material for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and/or use recycled plastic material for the internal layer of the front and/or rear panel in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 30, Martineau ‘940 discloses the multi-layered front panel and the multi-layered rear panel is double-layered (Fig. 3).
Regarding claim 31, Martineau ‘940 discloses the internal layer is an inner layer (Fig. 3).
Regarding claim 32, Martineau ‘940 discloses the reinforcing area in the area of the opening end of the front and rear panel extends up to the opening end or comprises the opening end (Fig. 3).

Regarding claim 35, Martineau ‘940 discloses the extension section on the inner side of the internal layer is a double-layered by turning over (Fig. 3).
Regarding claim 37, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, especially the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and the one internal layer of the front and/or rear panel being made of polyethylene.  However, Martineau ‘940 does not disclose the holding straps (9) welded to the front panel and to the rear panel being made of polyethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene for the holding straps (9) welded to the front panel and to the rear panel in the Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 38, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, except for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and the internal layer of the front and rear panel and the holding straps joined to the front panel and rear panel are formed of LD-polyethylene, wherein the internal layer of the front and rear panel is a foamed LD-polyethylene film, and wherein the outer layer of the front and/or rear panel, and the single or multi-layered plastic film strip of the reinforcing area is a non-foamed LD-polyethylene film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LD-polyethylene for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and the internal layer of the front and rear panel and the holding straps joined to the front panel and rear panel, use foamed LD-polyethylene film for the internal layer of the front and rear panel, and use non-
Regarding claim 39, Martineau ‘940 discloses the claimed invention, except for the first holding strap joined to the rear panel having a greater extension between its respective first and second connecting areas than the second holding strap joined to the rear panel.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change location of the first and/or second connecting areas of either or both holding straps such that the first holding strap joined to the rear panel has a greater extension between its respective first and second connecting areas than the second holding strap joined to the rear panel in the Martineau ‘940 bag, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 41, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, except for the outer layer, at least in sections, is based on a transparent plastic material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to base at least sections of the outer layer on a transparent plastic material in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Moreover, the internal layer of Martineau ‘940 is considered capable of being printed (i.e., “printable”) at least partly on it outside.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 894 940 to Martineau (hereafter Martineau ‘940) and French Document No. 3  as applied to claim 1 above, and further in view of Japanese Document No. 2017-43379 Oliver.
Regarding claim 42, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, except for the plastic film strip of the reinforcing area being doubled-layered, instead of a turned over layer of a double-layered plastic film strip of the reinforcing area of the front panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.  Oliver teaches that a turned over layer of a double-layered plastic film strip of a reinforcing area of a front panel forms a turned over end section which does not extend up to an upper edge of an internal layer and/or an outer layer, and an end of the plastic film strip is provided in a fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section is present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the one internal layer and the end of the plastic film is adjacent to fastening is an equivalent structure in the art (Fig. 6A-8; embodiment depicted in the top row, far left and the embodiment depicted in the second row, second from the far left).  Therefore, because these two reinforcement areas were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the plastic film strip of the reinforcing area being doubled-layered in the Martineau ‘940 bag for a turned over layer of a double-layered plastic film strip of the reinforcing area of the front panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, 
Regarding claim 43, Martineau ‘940 and Martineau ‘182 disclose the claimed invention, as discussed above, except for the plastic film strip of the reinforcing area being doubled-layered, instead of a turned over layer of a double-layered plastic film strip of the reinforcing area of the rear panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.  Oliver teaches that a turned over layer of a double-layered plastic film strip of a reinforcing area of a rear panel forms a turned over end section which does not extend up to an upper edge of an internal layer and/or an outer layer, and an end of the plastic film strip is provided in a fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section is present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the one internal layer and the end of the plastic film is adjacent to fastening is an equivalent structure in the art (Fig. 6A-7; embodiment depicted in the top row, far right and the embodiment depicted in the second row, second from the far right).  Therefore, because these two reinforcement areas were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the plastic film strip of the reinforcing area being doubled-layered in the Martineau ‘940 bag for a turned over layer of a double-layered plastic film strip of the reinforcing area of the rear panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, 24, 26, 28-33, 35, 37-39 and 41 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734